Exhibit 10.1




AMENDMENT NO. 2 TO
EMPLOYMENT AGREEMENT
This AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (this “Amendment No. 2”) is entered
into as of August 5, 2016 (the “Effective Date”) by and between Gregg
Appliances, Inc., an Indiana corporation (the “Company”) and Robert Riesbeck
(“Executive”). The Company and Executive are referred to herein as the
“parties.”
RECITALS
WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated as of September 15, 2014 and that certain Amendment No. 1 dated
as of January 1, 2016 (collectively, the “Employment Agreement”); and
WHEREAS, the parties desire to amend the Employment Agreement to appoint
Executive as the President and Chief Executive Officer of the Company and to
provide Executive certain increased base salary and bonus, and a prorated bonus
if his employment is terminated without cause in connection with a change in
control, and such other modifications as set forth herein.
NOW, THEREFORE, in consideration of the promises and obligations contained
herein and in the Employment Agreement, the parties agree to amend the
Employment Agreement as follows, with each such amendment to be effective on the
Effective Date of this Amendment No 2:
AGREEMENT
1.
    Section 1.1 of the Employment Agreement shall be deleted and replaced with
the following:
Employment. The Company and Executive agree that Executive will serve as the
President and Chief Executive Officer of the Company, and continue to serve in
the position of Chief Financial Officer until the Company appoints a new Chief
Financial Officer, and will have those duties and responsibilities that the
Board of Directors of the Company (the “Board”) assigns to Executive from time
to time. Executive agrees to provide services to and/or serve as a member of the
board of directors of any parent, subsidiary or affiliate of the Company
(including hhgregg, Inc.), without additional consideration, as directed by the
Board.
2.
    Section 1.2(a) of the Employment Agreement shall be deleted and replaced
with the following:
(a)    Compensation and Benefits. During Executive’s employment, the Company
will pay Executive an annualized base salary in the amount of Seven Hundred
Thousand Dollars ($700,000.00), subject to standard payroll deductions and
withholdings, payable in accordance with the Company’s customary payroll





--------------------------------------------------------------------------------




practices (“Base Salary). In addition, for each fiscal year during Executive’s
employment, Executive shall be eligible to receive an annual bonus (the “Bonus”)
based on a combination of the Company’s financial performance and Executive’s
individual performance for each such year, as determined by the Board in
consultation with the Compensation Committee of the Company. Executive’s target
Bonus opportunity for each fiscal year shall be 100% of the Base Salary. Whether
the performance metrics have been satisfied, underachieved or overachieved and
the actual amount of the Bonus shall be determined in the sole discretion of the
Board in consultation with the Compensation Committee of the Company. The Bonus,
if any, for the current fiscal year shall be prorated to the Effective Date. The
Bonus, if any, shall be paid within 120 days following the end of the fiscal
year to which the Bonus relates. Notwithstanding the foregoing and subject to
Section 1.7(d)(i), Executive must be employed on the last day of the fiscal year
to which the Bonus relates to be eligible to receive any Bonus, and no Bonus or
portion thereof shall be paid to or earned by Executive unless Executive is
employed on the last day of such fiscal year to which the Bonus relates.
To the extent stock options or other equity awards are made available to
Executive, Executive’s receipt of any such stock options or other equity awards
are contingent upon Executive executing and fully complying with the terms of
this Agreement.
3.
    Section 1.7(d)(i) of the Employment Agreement shall be deleted and replaced
with the following:
(d)    Termination Because Of Change In Control.
(i)    Subject to Section 1.7(g), if the Company terminates Executive’s
employment within twelve (12) months following a Change in Control (as defined
below), the Company shall pay Executive, as “CIC Severance Benefits,” (A) an
amount equivalent to twenty-four (24) months of Executive’s base salary, subject
to applicable withholdings and deductions. Payment will be made ratably over the
twenty-four (24) month period immediately following the termination of
Executive’s employment, consistent with the customary payroll practices of the
Company; and (B) for the year in which the termination occurs, a prorated Bonus
for the portion of such year during which Executive was employed by the Company,
contingent, however, on the satisfaction of any performance-based conditions
relating to such Bonus. Provided, however, Executive will not be entitled to the
CIC Severance Benefits discussed in this Section 1.7(d)(i) if Executive
voluntarily resigns his employment or if the Company terminates his employment
for Cause (as defined below).


2



--------------------------------------------------------------------------------




4.
    A new Section 2.1(e) shall be added to the Employment Agreement as follows:
(e)    Exclusion. Federal law provides certain protections to individuals who
disclose a trade secret to their attorney, a court, or a government official in
certain, confidential circumstances. Specifically, federal law provides that an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret under either of the
following conditions: (i) where the disclosure is made in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) where the disclosure is made in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Federal law also provides that an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal, and does not disclose the trade secret,
except pursuant to court order.
5.
    Except as set forth in this Amendment No. 2, the Employment Agreement shall
remain in full force and effect. The Employment Agreement, as superseded in part
and amended by this Amendment No. 2, constitutes the entire agreement between
the parties with respect to the subject matter therein and supersedes any and
all other agreements or understandings, either oral or written, between the
parties with respect to the subject matter herein. Any other amendment or
modification to the Employment Agreement or this Amendment No. 2 must be in a
writing executed by the parties hereto. This Amendment No. 2 may be signed in
counterparts, each of which shall be an original with the same effect as if the
signatures were upon the same instrument.
IN WITNESS WHEREOF, the parties have executed this Amendment No. 2 to Employment
Agreement as of the date first above written.




Dated: August 4, 2016
GREGG APPLIANCES, INC., an Indiana corporation
 
By:   /s/ Catherine Langham                
   Name: Catherine Langham
Title: Chairperson of the Board




Dated: August 5, 2016
EXECUTIVE


   /s/ Robert J. Riesbeck          
Robert Riesbeck





3

